Case 1:17-cv-11730-DJC Document 91-9 Filed 04/30/19 Page 1 of 4




                       EXHIBIT 10
            Case 1:17-cv-11730-DJC Document 91-9 Filed 04/30/19 Page 2 of 4



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

 GHASSAN ALASAAD, NADIA                           )
 ALASAAD, SUHAIB ALLABABIDI, SIDD                 )
 BIKKANNAVAR, JÉRÉMIE DUPIN,                      )
 AARON GACH, ISMAIL ABDEL-RASOUL                  )
 AKA ISMA’IL KUSHKUSH, DIANE                      )
 MAYE, ZAINAB MERCHANT,                           )
 MOHAMMED AKRAM SHIBLY, AND                       )
 MATTHEW WRIGHT,                                  )
                                                  )   Civil Action No. 17-cv-11730-DJC
       Plaintiffs,                                )
               v.                                 )   Hon. Denise J. Casper
 KIRSTJEN NIELSEN, SECRETARY OF                   )
 THE U.S. DEPARTMENT OF HOMELAND                  )
 SECURITY, IN HER OFFICIAL                        )
 CAPACITY; KEVIN MCALEENAN,                       )
 COMMISSIONER OF U.S. CUSTOMS                     )
 AND BORDER PROTECTION, IN HIS                    )
 OFFICIAL CAPACITY; AND RONALD                    )
 VITIELLO, ACTING DIRECTOR OF U.S.                )
 IMMIGRATION AND CUSTOMS                          )
 ENFORCEMENT, IN HIS OFFICIAL                     )
 CAPACITY,                                        )
                                                  )
        Defendants.                               )
                                                  )
                                                  )



                   DECLARATION OF MATTHEW WRIGHT


       1.      I am a computer programmer.

       2.      I am a U.S. citizen.

       3.      I reside in Colorado.

       4.      I was appalled when the officer directed me to enter my password into my laptop

because I knew that doing so would allow the government to invade my privacy in the most

personal of ways. I felt that I was treated as a criminal in my own country. I was upset that because



                                                  1
             Case 1:17-cv-11730-DJC Document 91-9 Filed 04/30/19 Page 3 of 4



I asserted my rights, I lost access to my laptop, phone and camera. I use a laptop and phone for

work, and losing them meant that I had to immediately go out and purchase replacements.

       5.        During March and April 2016, I traveled through Southeast Asia, where I

participated in four Ultimate Frisbee tournaments and spent time with friends. On April 21, 2016, I

flew from Tokyo, Japan, to Denver, Colorado. I had a password-protected iPhone 6 smartphone, a

password-protected MacBook Pro laptop computer, and a GoPro camera without a password

feature.

       6.        At the passport control area of the Denver airport, a U.S. Customs and Border

Protection (“CBP”) officer directed me to a separate inspection area. The officer removed my

laptop from its bag and ordered me to enter my password. I declined to do so. In response, CBP

officers confiscated my laptop, phone, and camera.

       7.        An officer informed me that it might take CBP as long as a year to return my

devices to me.

       8.        Soon after leaving the airport, I spent $2,419.97 for a new laptop and phone. As a

computer programmer, my livelihood depends on these tools.

       9.        I received my devices 56 days after CBP had confiscated them at the Denver airport.

       10.       I received documents from CBP disclosed to me under the Freedom of Information

Act and Privacy Act (“FOIA/PA”).

       11.       The FOIA/PA documents I received show that CBP officers confiscated my devices

on instructions from U.S. Immigration and Customs Enforcement’s Homeland Security

Investigations (“HSI”), which sought “further forensic review” as stated in the FOIA/PA

documents.

       12.       The FOIA/PA documents show that HSI “attempted to image” my laptop with

MacQuisition software. The FOIA/PA documents also show that a CBP forensic scientist extracted

                                                   2
             Case 1:17-cv-11730-DJC Document 91-9 Filed 04/30/19 Page 4 of 4



data from the SIM card in my phone and from my camera, stored the data on three thumb drives,

and sent those thumb drives to other CBP officers.

       13.      The FOIA/PA documents state that CBP did not find any “derogatory” information

about me, in my devices or otherwise.

       14.      The FOIA/PA documents do not contain any record or other documentation of

CBP’s destruction of the information extracted from my devices.

       15.      I regularly travel internationally for personal reasons, and carry electronic devices

with me when I do so.

       16.      To the best of my knowledge, since January 1, 2013, I have returned to the United

States from an international trip at least 22 times.

       17.      At the current time, I intend to continue traveling internationally for personal

reasons. I attend ultimate Frisbee tournaments outside the United States regularly, and have

attended a tournament in Portugal in June or July each year for the past five years. My brother lives

in Scotland, and it is common for me to take at least one trip a year to visit him there or elsewhere

in Europe. I have a group of friends who enjoy travel and we typically plan a trip or two abroad

each year.

       18.      I have booked plane tickets for travel to Belize City, Belize, returning to Houston,

Texas, from June 24, 2019 to July 1, 2019.


       I declare under penalty of perjury that the foregoing is true and correct.



             11 2019
Dated: April ___,                                          ____________________________

                                                           Matthew Wright




                                                       3
